Filed 9/23/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 178







In the Interest of Raymond Voisine, 		Respondent



Jonathan Byers, Special Assistant 

State’s Attorney, 		Petitioner and Appellee



v.



Raymond J. Voisine, 		Respondent and Appellant







No. 20140051







Appeal from the District Court of Sheridan County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Jonathan R. Byers, Special Assistant Attorney General, 600 East Boulevard Avenue, Bismarck, ND 58505-0040, for petitioner and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant.

Interest of Voisine

No. 20140051



Per Curiam.

[¶1]	Raymond Voisine appeals from a district court order denying his request for discharge from civil commitment as a sexually dangerous individual.  Voisine’s actions leading to his civil commitment as a sexually dangerous individual have resulted in proceedings leading to five previous appeals to this Court.  
See
 
Voisine v. State
, 2008 ND 91, ¶ 17, 748 N.W.2d 429 (reversing and vacating revocation of probation in postconviction proceeding); 
Matter of Voisine
, 2010 ND 17, ¶¶ 1, 15, 777 N.W.2d 908 (reversing commitment as sexually dangerous individual and remanding for further proceedings); 
In Interest of Voisine
, 2010 ND 241, ¶ 1, 795 N.W.2d 38 (summarily affirming commitment as sexually dangerous individual); 
Interest of Voisine
, 2012 ND 250, ¶ 1, 823 N.W.2d 786 (summarily affirming denial of request for discharge from commitment as sexually dangerous offender); 
Voisine v. State
, 2014 ND 98, ¶ 2 (summarily affirming denial of petition for postconviction relief).

[¶2]	In this appeal, Voisine argues the district court erred in denying his request for discharge because there was not clear and convincing evidence that he was likely to engage in further acts of sexually predatory conduct and that he has serious difficulty controlling his behavior.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom